[Cite as C.L. v. T.B., 2019-Ohio-1864.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

[C.L.],                                             :

                 Petitioner-Appellant,              :
                                                                        No. 18AP-887
v.                                                  :                (C.P.C. No. 18DV-1663)

[T.B.],                                             :        (ACCELERATED CALENDAR)

                 Respondent-Appellee.               :



                                             D E C I S I O N

                                          Rendered on May 14, 2019


                 On brief: C.L., pro se.

                   APPEAL from the Franklin County Court of Common Pleas
                       Division of Domestic Relations, Juvenile Branch

PER CURIAM.
          {¶ 1} Petitioner-appellant, C.L., appeals from the judgment of the Franklin County
Court of Common Pleas, Division of Domestic Relations, Juvenile Branch that denied her
petition for a civil protective order. Because the record contains no transcript of the hearing
that the trial court held on C.L.'s petition, we must overrule her assignments of error and
affirm the judgment of the trial court.
          {¶ 2} On October 15, 2018, C.L. filed a pro se petition seeking an ex parte domestic
violence protection order against T.B under R.C. 3113.31(D). In the addendum to the
petition, C.L. alleged that T.B. had threatened and physically assaulted their child and
threatened her; she also alleged that the child's guardian ad litem had not acted after
hearing recordings of threats T.B. had made, and that the guardian ad litem had falsified
documents and perjured herself before the trial court. (Oct. 15, 2018 Petition.)
          {¶ 3} After a hearing, the trial court denied the petition. The trial court's entry
stated: "Based upon testimony of Petitioner, the Court finds that the Petitioner has not
No. 18AP-887                                                                                   2

proven, by a preponderance of the evidence, that Respondent committed any of the acts
necessary to support relief pursuant to Ohio Revised Code §3113.31." (Oct. 16, 2018 Entry.)
       {¶ 4} C.L. filed a timely notice of appeal. Under App.R. 16(A), an assignment of
error must identify "the place in the record where each error is reflected." Although the
assignments of error asserted by C.L. do not comply with this requirement, we construe
them all as asserting that the trial court erred in its decision denying her petition for a civil
protection order under R.C. 3113.31. See, e.g., State ex rel. Becker v. Ohio State Hwy.
Patrol, 10th Dist. No. 02AP-918, 2003-Ohio-1450, ¶ 15 (construing various arguments as
an assignment of error challenging an entry of judgment on the pleadings in the "interests
of justice" where pro se appellant failed to conform to requirements of App.R. 16(A)). We
have reviewed C.L.'s brief and its attachments (some going back a period of years).
       {¶ 5} "When granting a protection order [under R.C. 3113.31(D)], the trial court
must find that petitioner has shown by a preponderance of the evidence that petitioner or
petitioner's family or household members are in danger of domestic violence." Felton v.
Felton, 79 Ohio St.3d 34 (1997), paragraph two of the syllabus. Because a trial court may
only issue an ex parte protection order under R.C. 3113.31(D) if a preponderance of the
evidence demonstrates the danger of domestic violence, C.L. must point to evidence in the
record that shows she met this burden in order to demonstrate that the trial court erred.
       {¶ 6} As with some of C.L.'s appeals previously to this court, however, she has not
provided a transcript of the trial court's hearing on her petition. See, e.g., C.L. v. T.B., 10th
Dist. No. 17AP-813, 2018-Ohio-1074, ¶ 7-8 ("C.L. had the responsibility to provide a
transcript of the trial court proceedings because C.L. bears the burden of showing error by
reference to matters in the record * * * the absence of a transcript prevents us from
discerning whether C.L. introduced any evidence substantiating her claims"); In re C.B.,
10th Dist. No. 17AP-142, 2017-Ohio-4413, ¶ 7 ("mother has failed to provide this court with
an adequate record to determine the merits of her appeal as it pertains to the court's entry
of February 14, 2017").
       {¶ 7} Our review of a trial court's decision to grant or deny a civil protection order
is governed by an abuse of discretion standard. Parrish v. Parrish, 95 Ohio St.3d 1201, 1204
(2002). If there is no transcript of the proceedings in the record, "there is no basis upon
which this court can make any finding with respect to the evidence." Eble v. Emery, 10th
No. 18AP-887                                                                                  3

Dist. No. 06AP-1007, 2007-Ohio-4857, ¶ 9 (affirming the dismissal of a civil protection
order where the appellant failed to "cause a transcript of the proceedings to be transmitted
to this court"). Again, it is the obligation of an appellant to provide the appellate court with
a transcript of the proceedings in the trial court. App.R. 9(B); C.L. v. T.B. at ¶ 7; Knapp v.
Edwards Laboratories, 61 Ohio St.2d 197, 199 (1980). Without a transcript to review the
proceedings before the trial court, an appellate court must "presume the validity of the
lower court's proceedings, and affirm." Knapp at 199.
       {¶ 8} Without an adequate record, we are compelled to presume the regularity of
the trial court's actions. We overrule the assignments of error, and affirm the judgment of
the trial court.
                                                                          Judgment affirmed.

                   KLATT, P.J., DORRIAN, J. and NELSON, J., concur.
                                _________________